PER CURIAM.
Appellant seeks review of an order denying its motion to disburse sale proceeds from a judicial sale after foreclosure. Our review of the record shows that this court does not have jurisdiction pursuant to Rule 9.130, Florida Rules of Appellate Procedure.
Further, we decline to treat this appeal in the alternative as a petition for writ of certiorari. The matter does not qualify for such treatment because appellant will have a full and adequate remedy on plenary appeal. Capricorn Marble Co. v. George Hyman Construction Co., 462 So.2d 1208 (Fla. 4th DCA 1985).
DISMISSED.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.